Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Notice of Allowance dated February 16, 2021 included a typographical error in the examiner’s amendment to claim 22, lines 18 and 19, and has been corrected below.
 EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Mitchell on February 9, 2021.
The application has been amended as follows:
In the Claims:
Cancel Claim 41.
Claim 22, line 7, replace the phrase “the lower edge” with the phrase –a lower edge--.
Claim 22, lines 18 and 19, remove the limitation “wherein the spaced pins extend along the inner face of the main body of the door blocking plate.”  
Claim 22, line 20, replace the phrase “the outer face and towards the inner face” with the phrase –the outer face of the main body and towards the inner face of the main body--.
Claim 25, line 17, replace the phrase “and further comprising” with the phrase –and the door security system further comprising--.
Claim 27, lines 1 and 2, replace the phrase “the J-shaped hook portion” with the phrase –the generally J-shaped hook portion of the multi-angled release tool--.  
Claim 27, lines 5 and 6, remove the limitation “so as to operatively engage the door blocking plate with the inner side of the door.”  
Claim 28, line 13, insert the word “and” after the phrase “facing the inner side of the door.”
Claim 33, line 5, replace the phrase “the J-shaped hook portion” with the phrase –the generally J-shaped hook portion--.  
Claim 34, line 1, replace the phrase ““the J-shaped hook portion” with the phrase –the generally J-shaped hook portion of the multi-angled release tool--.  
Claim 34, lines 4 and 5, remove the limitation “so as to operatively engage the door blocking plate with the inner side of the door.”  
Claim 35, line 1, replace the phrase “further comprising” with the phrase –the door security system further comprising--.
Claim 40, line 3, remove the word “further” in the phrase “wherein further the spaced pins.”
Claim 46, line 3, remove the word “further” in the phrase “wherein further the spaced pins.”
Claim 48, line 5, replace the phrase “the J-shaped hook portion” with the phrase –the generally J-shaped hook portion--.  
Claim 49, lines 1 and 2, replace the phrase ““the J-shaped hook portion” with the phrase –the generally J-shaped hook portion of the multi-angled release
tool--.  
Claim 49, lines 5 and 6, remove the limitation “so as to operatively engage the door blocking plate with the inner side of the door.”  
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
5.	In regards to claim 22, Jones (US-6378917) fails to disclose that the top portion of the main body of the door blocking plate is angled away from the outer face of the main body and towards the inner face of the main body, and with the spaced pins extending from an inner face of the top portion along the inner face of the main body to a location beyond a lower edge of the main body. The examiner can find no motivation to modify the device of Jones without employing improper hindsight reasoning and without destroying the intended structure of the device.
6.	In regards to claim 22, Ball (US-182883) fails to disclose that the spaced pins extend from or originate from an inner face of the top portion along the inner face of the main body to a location beyond a lower edge of the main body. The examiner can find no motivation to modify the device of Ball without employing improper hindsight reasoning and without destroying the intended structure of the device.
7.	In regards to claim 22, Gibson (US Pub. No. 2011/0291426) fails to disclose that the top portion of the main body of the door blocking plate is angled away from the outer face of the main body and towards the inner face of the main body, and with the spaced pins extending from an inner face of the top portion along the inner face of the main body to a location beyond a lower edge of the main body. The examiner can find no motivation to modify the device of Gibson without employing improper hindsight reasoning and without destroying the intended structure of the device.
8.	In regards to claims 26 and 29, Jones (US-6378917), Ball (US-182883), and Gibson (US Pub. No. 2011/0291426) all fail to disclose a multi-angled release tool comprising a handle portion comprising an outer free end and an inner end, and a generally J-shaped hook portion extending from the inner end of the handle portion at a right angle thereto, and further wherein the inner end of the handle portion and the generally J-shaped hook portion lie in a plane at an acute angle to an axis of the outer free end of the handle portion. The examiner can find no motivation to modify the devices of Jones, Ball, and Gibson to include the recited release tool without employing improper hindsight reasoning and without destroying the intended structure of the devices.
9.	In regards to claim 28, Jones (US-6378917), Ball (US-182883), and Gibson (US Pub. No. 2011/0291426) all fail to disclose a bracket on the inner side of the door, the bracket defining a slot spaced inwardly from the inner side of the door into the first space at a height and distance sufficient for the spaced pins and the main body of the door blocking plate to be inserted vertically therethrough when the door is closed until the spaced pins are fully inserted in the spaced holes in the floor and the main body is captured between the bracket and the inner side of the door. The examiner can find no motivation to modify the devices of Jones, Ball, and Gibson to include the recited bracket without employing improper hindsight reasoning and without destroying the intended structure of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 15, 2021